
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.24


FOREST OIL CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN


Effective Date: July 1, 1994



TABLE OF CONTENTS

ARTICLE


--------------------------------------------------------------------------------

   
  PAGE

--------------------------------------------------------------------------------

I   Definitions and Construction   I-1
II
 
Participation
 
II-1
III
 
Account Credits
 
III-1
IV
 
In-Service Distributions
 
IV-1
V
 
Termination Benefits
 
V-1
VI
 
Administration of the Plan
 
VI-1
VII
 
Administration of Funds
 
VII-1
VIII
 
Nature of the Plan
 
VIII-1
IX
 
Adopting Entities
 
XI-1
X
 
Miscellaneous
 
X-1



FOREST OIL CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN

WITNESSETH:

        WHEREAS, FOREST OIL CORPORATION, desiring to aid certain of its
employees in making more adequate provision for their retirement, has decided to
adopt the following FOREST OIL CORPORATION EXECUTIVE DEFERRED COMPENSATION PLAN
(the "Plan");

        NOW THEREFORE, the Plan is hereby adopted as follows, effective as of
July 1, 1994:



I.
Definitions and Construction

        1.1    Definitions.    The capitalized words or terms used in the Plan
and which are not otherwise defined herein shall have the same meanings as such
words or terms have in the Retirement Savings Plan of Forest Oil Corporation, as
the same may be amended from time to time. Where the following words and phrases
appear in the Plan, they shall have the respective meanings set forth below,
unless their context clearly indicates to the contrary.

(1)Account: An individual account for each Member to which is credited his
Compensation deferrals pursuant to Section 3.1, the Company Deferrals made on
his behalf pursuant to Section 3.2, and which is credited for such account's
allocation of earnings as provided in Section 3.3. A Member shall have a 100%
nonforfeitable interest in his Account at all times.

(2)Affiliate: Each trade or business (whether or not incorporated) which
together with the Company would be deemed to be a "single employer" within the
meaning of subsections (b), (c), (m) or (o) of section 414 of the Code.

(3)Code: The Internal Revenue Code of 1986, as amended.

(4)Committee: The Compensation Committee of the Board of Directors of Forest Oil
Corporation.

(5)Company: Forest Oil Corporation and any other adopting entity which adopts
the Plan pursuant to the provisions of Article IX.

(6)Company Deferrals: Deferrals made by the Company on a Member's behalf
pursuant to Section 3.2.

(7)Compensation: Amounts equal to a Member's "Compensation," as such term is
defined under the Retirement Savings Plan, including amounts a Member could have
received in cash in lieu of Compensation deferrals pursuant to Section 3.1, and
without regard to the maximum dollar limitation of section 401(a)(17) of the
Code.

(8)Directors: The Board of Directors of Forest Oil Corporation.

(9)Effective Date: July 1, 1994.

(10)Entry Date: The first day of each Plan Year.

(11)Incentive Plan Percentage: For each Plan Year, the percentage of "Eligible
Compensation" under the Forest Oil Corporation Annual Incentive Plan that is
used to determine the amount of the "Incentive Pool" under such plan for the
"Performance Year" under such plan that corresponds to such Plan Year.

(12)Member: Each individual who has been selected for participation in the Plan
and who has become a Member pursuant to Article II.

(13)Plan: The Forest Oil Corporation Executive Deferred Compensation Plan, as
amended from time to time.

(14)Plan Year: The twelve-consecutive month period commencing January 1 of each
year; provided, however, that the first Plan Year shall begin on the Effective
Date and shall end on December 31, 1994.

(15)Retirement Savings Plan. The Retirement Savings Plan of Forest Oil
Corporation, as amended from time to time.

(16)Trust: The trust, if any, established under the Trust Agreement.



(17)Trust Agreement: The agreement, if any, entered into between the Company and
the Trustee pursuant to Article VIII.

(18)Trust Fund: The funds and properties, if any, held pursuant to the
provisions of the Trust Agreement, together with all income, profits and
increments thereto.

(19)Trustee: The trustee or trustees appointed by the Committee who are
qualified and acting under the Trust Agreement at any time.

(20)Valuation Dates: The last day of each calendar month.

        1.2    Number and Gender.    Wherever appropriate herein, words used in
the singular shall be considered to include the plural and words used in the
plural shall be considered to include the singular. The masculine gender, where
appearing in the Plan, shall be deemed to include the feminine gender.

        1.3    Headings.    The headings of Articles and Sections herein are
included solely for convenience, and if there is any conflict between such
headings and the text of the Plan, the text shall control.



II.
Participation

        2.1    Participation.    Prior to each Entry Date, the Committee, in its
sole discretion, shall select and notify those management or highly compensated
employees of the Company who shall be eligible to become Members as of such
Entry Date. Any such elgible employee may become a Member on such Entry Date by
executing and filing with the Committee, prior to such Entry Date, the form
prescribed by the Committee. Such form shall include, among other things
prescribed by the Committee, the consent of such Member to be subject to all of
the terms and provisions of the Plan including, without limitation, the
Compensation deferral provisions set forth in Section 3.1. Subject to the
provisions of Section 2.2, a Member shall remain eligible to defer Compensation
hereunder and receive an allocation of Company Deferrals for each Plan Year
following his initial year of participation in the Plan.

        2.2    Cessation of Active Participation.    Notwithstanding any
provision herein to the contrary, an individual who has become a Member of the
Plan shall cease to be entitled to defer Compensation hereunder or receive an
allocation of Company Deferrals effective as of any date designated by the
Committee. Any such Committee action shall be communicated to the affected
individual prior to the effective date of such action. Further, an individual
who has become a Member of the Plan may cancel his Compensation deferrals
hereunder and his right to receive an allocation of Company Deferrals, effective
as of the Entry Date of any subsequent Plan Year, by executing and delivering to
the Company the form prescribed by the Committee prior to such Entry Date and
within the time period prescribed by the Committee. An individual described in
the preceding provisions of this Section 2.2 may again become entitled to defer
Compensation hereunder and receive an allocation of Company Deferrals beginning
on any subsequent Entry Date selected by the Committee in its sole discretion.



III.
Account Credits

        3.1    Member Deferrals.    

        (a)   For each payroll period in which a Member's Deferred Compensation
Contributions under the Retirement Savings Plan are limited as a result of the
limitations contained in section 401(a)(17) and/or 402(g) of the Code, the
Company shall withhold from such Member's Compensation for such payroll period
and the Member shall defer hereunder the amount by which such Member's Deferred
Compensation Contributions to the Retirement Savings Plan are reduced solely
because of the application of such limitations; provided, however, that any
amount withheld and deferred pursuant to this sentence shall be determined based
upon the assumption that the Member's election with respect to the percentage
rate of his Deferred Compensation Contributions under the Retirement Savings
Plan in effect during such payroll period is equal to the percentage rate of his
Deferred Compensation Contributions in effect on the first day of the Plan Year
in which such payroll period occurs.

        (b)   For each Plan Year in which a Member's Deferred Compensation
Contributions under the Retirement Savings Plan are limited as a result of the
limitations contained in section 401(k)(3) and/or 415 of the Code, the Company
shall withhold from such Member's Compensation and the Member shall defer
hereunder an amount equal to the reduction in such Member's Deferred
Compensation Contributions to the Retirement Savings Plan as a result solely of
the application of such limitations.

        (c)   A Member's compensation deferrals shall become effective as of the
Entry Date which is coincident with or next following the date the Member
executes and files with the Committee the form described in Section 2.1. A
Member's compensation deferrals shall remain in force and effect unless and
until such deferrals are to cease in accordance with the provisions of
Section 2.2. Compensation for a Plan Year not deferred by a Member pursuant to
the above paragraphs shall be received by such Member in cash. Compensation
deferrals made by a Member shall be credited to such Member's Account as of the
date upon which the Compensation deferred would have been received by such
Member in cash had no deferral been made pursuant to this Section 3.1.

        3.2    Company Deferrals.    

        (a)   As of the last day of each calendar month, the Company shall
credit a Member's Account with an amount which equals 100% of the Compensation
deferrals made by such Member pursuant to Section 3.1(a) and (b) during such
month not in excess of 5% of such Member's Compensation for such month.

        (b)   As of the last day of each Plan Year, the Company shall credit a
Member's Account with an amount equal to the difference, if any, between (i) the
Incentive Plan Percentage for such Plan Year multiplied by such Member's
Compensation for such Plan Year, and (ii) the Company Profit-Sharing
Contribution allocated to such Member's Company Contributions Account under the
Retirement Savings Plan for such Plan Year. Further, as of the last day of each
Plan Year in which the Company Matching Contributions and/or Company
Profit-Sharing Contributions under the Retirement Savings Plan on behalf of a
Member are limited as a result of the limitations contained in
section 401(m)(2) and/or 415 of the Code, the Company shall credit such Member's
Account with an amount equal to the reduction in such Member's share of such
contributions to the Retirement Savings Plan as a result solely of the
application of such limitations.

        (c)   As of the Effective Date, the Company may credit the Account of an
individual who is a Member on such date with such amount, if any, as the Company
shall determine in its sole discretion. Such credits may be made on behalf of
some of such Members but not others, and such credits may vary in amount among
such individual Members.

        3.3    Earnings Credits.    As of each Valuation Date, the Company shall
credit a Member's Account with an amount that equals 1% of the balance in such
Account as of the next preceding Valuation Date. So long as there is any balance
in any Account, such Account shall continue to receive credits pursuant to this
Section.



IV.
In-Service Distributions

        In-service distributions shall not be permitted under the Plan. Members
shall not be permitted to make withdrawals from the Plan prior to termination of
employment with the Company and its Affiliates. Members shall not, at any time,
be permitted to borrow from the Trust Fund. Following termination of employment
with the Company and its Affiliates, the amount credited to a Member's Account
shall be payable to such Member in accordance with the provisions of Article V.



V.
Termination Benefits

        5.1    Amount of Benefit.    Upon termination of employment of a Member
with the Company and its Affiliates for any reason, the Member, or, in the event
of the death of the Member while employed by the Company or an Affiliate, the
Member's designated beneficiary, shall be entitled to a benefit equal in value
to the balance in the Member's Account as of the Valuation Date next preceding
the date of the payment of such benefit pursuant to Section 5.2.

        5.2    Time and Form of Benefit Payment.    A Member's benefit under
Section 5.1 shall be paid in a single lump sum, cash payment on one of the
following dates irrevocably elected by such Member in writing on the form
prescribed by the Committee on or before the date he becomes a Member of the
Plan:

        (1)   the first day of the second calendar month following the month in
which the Member's employment with the Company and its Affiliates terminates; or

        (2)   February 1 of the year following the calendar year in which the
Member's employment with the Company and its Affiliates terminates.

In the event such Member fails to timely elect the date upon which his benefit
payment is to be made, such benefit payment shall be made at the time provided
in clause (1) of the preceding sentence.

        5.3    Designation of Beneficiaries.    

        (a)   Each Member shall have the right to designate the beneficiary or
beneficiaries to receive payment of his benefit in the event of his death. Each
such designation shall be made by executing the beneficiary designation form
prescribed by the Committee and filing same with the Committee. Any such
designation may be changed at any time by execution of a new designation in
accordance with this Section.

        (b)   If no such designation is on file with the Committee at the time
of the death of the Member or such designation is not effective for any reason
as determined by the Committee, then the designated beneficiary or beneficiaries
to receive such benefit shall be as follows:

        (1)   If a Member leaves a surviving spouse, his benefit shall be paid
to such surviving spouse;

        (2)   If a Member leaves no surviving spouse, his benefit shall be paid
to such Member's executor or administrator, or to his heirs at law if there is
no administration of such Member's estate.

        5.4    Payment of Benefits.    To the extent the Trust Fund has
sufficient assets, the Trustee shall pay benefits to Members or their
beneficiaries, except to the extent the Company pays the benefits directly and
provides adequate evidence of such payment to the Trustee. To the extent the
Trustee does not or cannot pay benefits out of the Trust Fund, the benefits
shall be paid by the Company. Any benefit payments made to a Member or for his
benefit pursuant to any provision of the Plan shall be debited to such Member's
Account. All benefit payments shall be made in cash to the fullest extent
practicable.

        5.5    Unclaimed Benefits.    In the case of a benefit payable on behalf
of a Member, if the Committee is unable to locate the Member or beneficiary to
whom such benefit is payable, upon the Committee's determination thereof, such
benefit shall be forfeited to the Company. Notwithstanding the foregoing, if
subsequent to any such forfeiture the Member or beneficiary to whom such benefit
is payable makes a valid claim for such benefit, such forfeited benefit shall be
paid by the Company or restored to the Plan by the Company.



VI.
Administration of the Plan

        6.1    Committee Powers and Duties.    The general administration of the
Plan shall be vested in the Committee. The Committee shall supervise the
administration and enforcement of the Plan according to the terms and provisions
hereof and shall have all powers necessary to accomplish these purposes,
including, but not by way of limitation, the right, power, authority, and duty:

        (a)   To make rules, regulations, and bylaws for the administration of
the Plan that are not inconsistent with the terms and provisions hereof, and to
enforce the terms of the Plan and the rules and regulations promulgated
thereunder by the Committee;

        (b)   To construe in its discretion all terms, provisions, conditions,
and limitations of the Plan;

        (c)   To correct any defect or to supply any omission or to reconcile
any inconsistency that may appear in the Plan in such manner and to such extent
as it shall deem in its discretion expedient to effectuate the purposes of the
Plan;

        (d)   To employ and compensate such accountants, attorneys, investment
advisors, and other agents, employees, and independent contractors as the
Committee may deem necessary or advisable for the proper and efficient
administration of the Plan;

        (e)   To determine in its discretion all questions relating to
eligibility,

        (f)    To determine whether and when there has been a termination of a
Member's employment with the Company and its Affiliates, and the reason for such
termination;

        (g)   To make a determination in its discretion as to the right of any
person to a benefit under the Plan and to prescribe procedures to be followed by
distributees in obtaining benefits hereunder; and

        (h)   To receive and review reports from the Trustee as to the financial
condition of the Trust Fund, including its receipts and disbursements.

        6.2    Self-Interest of Members.    No member of the Committee shall
have any right to vote or decide upon any matter relating solely to himself
under the Plan (including, without limitation, Committee decisions under
Article II) or to vote in any case in which his individual right to claim any
benefit under the Plan is particularly involved. In any case in which a
Committee member is so disqualified to act and the remaining members cannot
agree, the Directors shall appoint a temporary substitute member to exercise all
the powers of the disqualified member concerning the matter in which he is
disqualified.

        6.3    Claims Review.    In any case in which a claim for Plan benefits
of a Member or beneficiary is denied or modified, the Committee shall furnish
written notice to the claimant within ninety days (or within 180 days if
additional information requested by the Committee necessitates an extension of
the ninety-day period), which notice shall:

        (a)   State the specific reason or reasons for the denial or
modification;

        (b)   Provide specific reference to pertinent Plan provisions on which
the denial or modification is based;

        (c)   Provide a description of any additional material or information
necessary for the Member, his beneficiary, or representative to perfect the
claim and an explanation of why such material or information is necessary; and

        (d)   Explain the Plan's claim review procedure as contained herein.

In the event a claim for Plan benefits is denied or modified, if the Member, his
beneficiary, or a representative of such Member or beneficiary desires to have
such denial or modification reviewed, he must, within sixty days following
receipt of the notice of such denial or modification, submit a written request
for review by the Committee of its initial decision. In connection with such
request, the Member, his beneficiary, or the representative of such Member or
beneficiary may review any pertinent documents upon which such denial or
modification was based and may submit issues and comments in writing. Within
sixty days following such request for review the Committee shall, after
providing a full and fair review, render its final decision in writing to the
Member, his beneficiary or the representative of such Member or beneficiary
stating specific reasons for such decision and making specific references to
pertinent Plan provisions upon which the decision is based. If special
circumstances require an extension of such sixty-day period, the Committee's
decision shall be rendered as soon as possible, but not later than 120 days
after receipt of the request for review. If an extension of time for review is
required, written notice of the extension shall be furnished to the Member,
beneficiary, or the representative of such Member or beneficiary prior to the
commencement of the extension period.

        6.4    Company to Supply Information.    The Company shall supply full
and timely information to the Committee, including, but not limited to,
information relating to each Member's Compensation, age, retirement, death, or
other cause of termination of employment and such other pertinent facts as the
Committee may require. The Company shall advise the Trustee of such of the
foregoing facts as are deemed necessary for the Trustee to carry out the
Trustee's duties under the Plan and the Trust Agreement. When making a
determination in connection with the Plan, the Committee shall be entitled to
rely upon the aforesaid information furnished by the Company.

        6.5    Indemnity.    To the extent permitted by applicable law, the
Company shall indemnify and save harmless the Directors and each member of the
Committee against any and all expenses, liabilities and claims (including legal
fees incurred to defend against such liabilities and claims) arising out of
their discharge in good faith of responsibilities under or incident to the Plan.
Expenses and liabilities arising out of willful misconduct shall not be covered
under this indemnity. This indemnity shall not preclude such further indemnities
as may be available under insurance purchased by the Company or provided by the
Company under any bylaw, agreement, vote of stockholders or disinterested
directors or otherwise, as such indemnities are permitted under applicable law.



VII.
Administration of Funds

        7.1    Payment of Expenses.    All expenses incident to the
administration of the Plan and Trust, including but not limited to, legal,
accounting, Trustee fees, and expenses of the Committee, may be paid by the
Company and, if not paid by the Company, shall be paid by the Trustee from the
Trust Fund, if any.

        7.2    Trust Fund Property.    All income, profits, recoveries,
contributions, forfeitures and any and all moneys, securities and properties of
any kind at any time received or held by the Trustee, if any, shall be held for
investment purposes as a commingled Trust Fund pursuant to the terms of the
Trust Agreement. The Committee shall maintain one or more Accounts in the name
of each Member, but the maintenance of an Account designated as the Account of a
Member shall not mean that such Member shall have a greater or lesser interest
than that due him by operation of the Plan and shall not be considered as
segregating any funds or property from any other funds or property contained in
the commingled fund. No Member shall have any title to any specific asset in the
Trust Fund, if any.



VIII.
Nature of the Plan

        The Company intends and desires by the adoption of the Plan to recognize
the value to the Company of the past and present services of employees covered
by the Plan and to encourage and assure their continued service with the Company
by making more adequate provision for their future retirement security. The
establishment of the Plan is, in part, made necessary by certain benefit
limitations which are imposed on the Retirement Savings Plan by the Code. The
Plan is intended to constitute an unfunded, unsecured plan of deferred
compensation for a select group of management or highly compensated employees of
the Company. Plan benefits herein provided are to be paid out of the Company's
general assets. Nevertheless, subject to the terms hereof and of the Trust
Agreement, the Company may transfer money or other property to the Trustee and
the Trustee shall pay Plan benefits to Members and their beneficiaries out of
the Trust Fund.

        The Committee, in its sole discretion, may establish the Trust and
direct the Company to enter into the Trust Agreement and adopt the Trust for
purposes of the Plan. In such event, the Company shall remain the owner of all
assets in the Trust Fund and the assets shall be subject to the claims of
Company creditors if the Company ever becomes insolvent. For purposes hereof,
the Company shall be considered "insolvent" if (a) the Company is unable to pay
its debts as they become due, or (b) the Company is subject to a pending
proceeding as a debtor under the United Sates Bankruptcy Code (or any successor
federal statute). The chief executive officer of the Company and its board of
directors shall have the duty to inform the Trustee in writing if the Company
becomes insolvent. Such notice given under the preceding sentence by any party
shall satisfy all of the parties' duty to give notice. When so informed, the
Trustee shall suspend payments to the Members and hold the assets for the
benefit of the Company's general creditors. If the Trustee receives a written
allegation that the Company is insolvent, the Trustee shall suspend payments to
the Members and hold the Trust Fund for the benefit of the Company's general
creditors, and shall determine within the period specified in the Trust
Agreement whether the Company is insolvent. If the Trustee determines that the
Company is not insolvent, the Trustee shall resume payments to the Members. No
Member or beneficiary shall have any preferred claim to, or any beneficial
ownership interest in, any assets of the Trust Fund.



IX.
Adopting Entities

        It is contemplated that other corporations, associations, partnerships
or proprietorships may adopt this Plan and thereby become the Company. Any such
entity, whether or not presently existing, may become a party hereto by
appropriate action of its officers without the need for approval of its board of
directors or noncorporate counterpart or of the Committee or the Directors;
provided, however, that such entity must be an Affiliate. The provisions of the
Plan shall apply separately and equally to each Company and its employees in the
same manner as is expressly provided for Forest Oil Corporation and its
employees, except that the power to appoint or otherwise affect the Trustee and
the power to amend or terminate the Plan or amend the Trust Agreement shall be
exercised by the Committee alone. Transfer of employment among Companies and
Affiliates shall not be considered a termination of employment hereunder. Any
Company may, by appropriate action of its officers without the need for approval
of its board of directors or noncorporate counterpart or the Committee or the
Directors, terminate its participation in the Plan. Moreover, the Committee may,
in its discretion, terminate a Company's Plan participation at any time.



X.
Miscellaneous

        10.1    Not Contract of Employment.    The adoption and maintenance of
the Plan shall not be deemed to be a contract between the Company and any person
or to be consideration for the employment of any person. Nothing herein
contained shall be deemed to give any person the right to be retained in the
employ of the Company or to restrict the right of the Company to discharge any
person at any time nor shall the Plan be deemed to give the Company the right to
require any person to remain in the employ of the Company or to restrict any
person's right to terminate his employment at any time.

        10.2    Alienation of Interest Forbidden.    The interest of a Member or
his beneficiary or beneficiaries hereunder may not be sold, transferred,
assigned, or encumbered in any manner, either voluntarily or involuntarily, and
any attempt so to anticipate, alienate, sell, transfer, assign, pledge,
encumber, or charge the same shall be null and void; neither shall the benefits
hereunder be liable for or subject to the debts, contracts, liabilities,
engagements or torts of any person to whom such benefits or funds are payable,
nor shall they be an asset in bankruptcy or subject to garnishment, attachment
or other legal or equitable proceedings.

        10.3    Withholding.    All Compensation deferrals and payments provided
for hereunder shall be subject to applicable withholding and other deductions as
shall be required of the Company under any applicable local, state or federal
law.

        10.4    Amendment and Termination.    The Committee may from time to
time, in its discretion, amend, in whole or in part, any or all of the
provisions of the Plan; provided, however, that no amendment may be made that
would impair the rights of a Member with respect to amounts already allocated to
his Account. The Committee may terminate the Plan at any time. In the event that
the Plan is terminated, the balance in a Member's Account shall be paid to such
Member or his designated beneficiary in a single lump sum, cash payment in full
satisfaction of all of such Member's or beneficiary's benefits hereunder.

        10.5    Severability,    If any provision of this Plan shall be held
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining provisions hereof; instead, each provision shall be fully
severable and the Plan shall be construed and enforced as if said illegal or
invalid provision had never been included herein.

        10.6    Governing Laws.    All provisions of the Plan shall be construed
in accordance with the laws of Colorado except to the extent preempted by
federal law.



        EXECUTED this 27th day of June, 1994.

    FOREST OIL CORPORATION
 
 
By:
/s/  ROBERT S. BOSWELL      

--------------------------------------------------------------------------------

      Name: Robert S. Boswell       Title: President





QuickLinks


FOREST OIL CORPORATION EXECUTIVE DEFERRED COMPENSATION PLAN
